

LEASE TERMINATION AGREEMENT
 


This Lease Termination Agreement (this “Agreement”) is executed as of May 25,
2007, by and between TIMOTHY D. CROSS, Trustee, a Florida (“Landlord”), and
SHELLS SEAFOOD RESTAURANTS, INC., a Delaware corporation (“Tenant” and Landlord
and Tenant shall hereinafter be referred to collectively as the “Parties”).
 
RECITALS:
 
WHEREAS, On November 26, 1996, Tenant entered into that certain Lease through
assignment and assumption with Landlord, dated October 25, 1993 as amended (the
“Lease”; all capitalized terms used but not defined herein shall have the
meanings assigned to them in the Lease), for premises located at 2561 University
Drive, Coral Springs, Florida 33065 (the “Premises”); and
 
WHEREAS, Landlord is the current owner of the Premises and successor-in-interest
to any other Landlord under the Lease; and,
 
WHEREAS, Tenant has requested that the Lease be terminated, and Landlord is
agreeable to said termination in accordance with the terms and conditions set
forth in this Agreement.


NOW, THEREFORE, in exchange for $10.00 and other good and valuable consideration
the sufficiency of which is hereby acknowledged, the Parties agree as follows:


AGREEMENTS:
 
1.    Incorporation. The foregoing Recitals are true and correct and
incorporated into this Agreement as if fully set forth herein.


2.    Termination of Lease. Subject to performance under paragraph 3 and 4 of
this Agreement, this Lease shall be deemed terminated effective as of 11:59
p.m., June 8, 2007 (the “Termination Date”). From and after the Termination
Date, Tenant remises, releases, quitclaims, and surrenders to Landlord, its
successors and assigns, forever, the Lease and all rights of Tenant in and to
the Premises, however acquired.


3.    Consideration. As consideration for Landlord’s agreement to release Tenant
from its obligations under the Lease as provided herein:



 
a.
Tenant agrees to remain current in all rent obligations imposed by the Lease
through the Termination Date; and,

     

  b. Landlord agrees to pay Tenant by wire transfer on June 8, 2007 the sum of
Two Hundred and Twenty-Five Thousand Dollars ($225,000), less Tenant’s pro-rata
share of real property taxes through the Termination Date estimated based on the
current assessment. Said wire transfer instructions are attached hereto as
Exhibit “A” and made a part hereof.

 
 
1

--------------------------------------------------------------------------------

 
4.    Surrender of the Premises. On or before the execution of this Agreement,
Tenant shall vacate and surrender the Premises in the condition required under
the Lease and remove all of Tenant’s property from the Premises, subject to the
terms and conditions of the Lease, with the exception that Tenant may remove
light fixtures located in the dining room and restrooms. If Tenant fails to so
vacate the Premises, then Tenant shall be deemed a holdover tenant with respect
thereto pursuant to the Lease (and shall pay to Landlord the holdover rent with
respect to the Premises as set forth in such Lease). Any property of Tenant that
is not removed from the Premises on or before the date of this Agreement shall
be conclusively deemed abandoned and Landlord may, without liability or
compensation to Tenant, use, sell or otherwise dispose of such property in
Landlord’s sole discretion.


Notwithstanding anything to the contrary contained in the Lease, Landlord
understands and agrees that after June 8, 2007, Tenant is released from any and
all continuous operation, hours of operation and compliance with any menu
requirements. Landlord understands that as Tenant is winding down operations at
the Premises, Tenant will be reducing it hours of operation, its menu selection
and other “Shells” procedures.


5.    Access to the Premises. It is understood and agreed that effective June 9,
2007, Tenant shall not have the right to enter the Premises for any purpose,
unless Tenant has Landlord’s prior written consent. It is understood and agreed
that Landlord shall not unreasonably withhold said consent if the purpose for
said access is to remove property of Tenant or property leased by Tenant from
third parties.


6.    Release of Landlord. Effective upon the Termination Date of the Lease as
set forth above, Tenant (for itself and any other party that may claim through
or under Tenant) agrees that without further acts, Landlord together with
Landlord’s employees, agents, representatives, asset manager, consultants,
attorneys, fiduciaries, servants, officers, directors, partners, shareholders,
members, predecessors, successors and assigns (collectively, the “Landlord
Released Parties”), shall be released and forever discharged from any and all
actions, causes of action, judgments, executions, suits, investigations, debts,
claims, demands, liabilities, obligations, damages, and expenses of any and
every character that arise out of or in any way connected to the Lease, or any
of the transactions associated therewith (collectively, the “Released Matters”),
including, without limitation, all Released Matters that are known or unknown,
direct and/or indirect, existing at law or in equity, of whatsoever kind or
nature, whether heretofore or hereafter accruing, for or because of any matter
or thing done, omitted, or suffered to be done by any of the Landlord Released
Parties prior to and including the date of actual execution of this Agreement by
Landlord and Tenant, INCLUDING ANY AND ALL CLAIMS BASED IN WHOLE OR IN PART ON
THE NEGLIGENCE OR STRICT LIABILITY OF SUCH LANDLORD RELEASED PARTY.


Notwithstanding the foregoing release, Landlord shall not be released from (a)
any obligation under this Agreement, (b) any claim arising from or in connection
with any inaccurate representation or warranty made by Landlord hereunder, or
(c) or any default by Landlord hereunder.


7.    Release of Tenant. Effective upon the Termination Date of the Lease as set
forth above and provided that Tenant is not in default under this Agreement,
Landlord (for itself and any other party that may claim through or under
Landlord) agrees that without further acts, Tenant together with Tenant’s
employees, agents, representatives, consultants, attorneys, fiduciaries,
servants, officers, directors, partners, predecessors, successors and assigns
(collectively, the “Tenant Released Parties”), shall be released and forever
discharged from all Released Matters, including, without limitation, all
Released Matters that are known or unknown, direct and/or indirect, existing at
law or in equity, of whatsoever kind or nature, whether heretofore or hereafter
accruing, for or because of any matter or thing done, omitted, or suffered to be
done by any of the Tenant Released Parties prior to and including the date of
actual execution of this Agreement by Tenant and Landlord, INCLUDING ANY AND ALL
CLAIMS BASED IN WHOLE OR IN PART ON THE NEGLIGENCE OR STRICT LIABILITY OF SUCH
TENANT RELEASED PARTY.


 
2

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing release, Tenant shall not be released from (a) any
obligation under this Agreement, (b) any claim arising from or in connection
with any inaccurate representation or warranty made by Tenant hereunder, (c) any
default by Tenant hereunder, or (d) matters which would give rise to a claim for
indemnification of Landlord by Tenant as set forth in paragraph 16.


8.    Mechanic’s Lien. Tenant hereby represents and warrants that Tenant has not
engaged anyone who has provided materials or labor in connection with the
Premises that would give rise to the filing of a lien against the Premises or
that such parties have been paid in full.


9.    No Transfer. Tenant represents and warrants to Landlord that Tenant is the
owner and holder of the leasehold estate of the “Tenant” under the Lease.
Landlord and Tenant represent and warrant to each other that each has not
heretofore assigned or transferred, or purported to assign or transfer, to any
person, firm or corporation whatsoever, any claim, debt, liability, demand,
obligation, cost, attorneys’ fees, expense, action or cause of action herein
released.


10.    Attorneys’ Fees. In the event of any legal action or proceeding brought
by any party against the other arising out of this Agreement, the prevailing
party shall be entitled to recover reasonable attorneys’ fees and costs incurred
in such action (including, without limitation, all costs of appeal) and such
amount shall be included in any judgment rendered in such proceeding.


11.    Entire Agreement. This Agreement contains all of the agreements of the
parties hereto with respect to the subject matter hereof and no prior agreement,
understanding, or representation pertaining to any such matter shall be
effective for any purpose. No provision of this Agreement may be amended except
by an express agreement in writing signed by the parties hereto or their
respective successors in interest.


12.    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall constitute an original, but all of which shall constitute
one document.


    13.    Invalidity. If any covenant, condition, or provision herein contained
is held to be invalid by final judgment of any court of competent jurisdiction,
the invalidity of such covenant, condition, or provision shall not in any way
affect any other covenant, condition, or provision herein contained.


 
3

--------------------------------------------------------------------------------

 
14.    Tenant’s Authority.  Tenant and each person signing this Agreement on
behalf of
Tenant represent to Landlord as follows: Tenant is a duly organized and existing
corporation under the laws of the State of Delaware; Subject to the formal
approval of Tenant’s Board of Directors, Tenant has full right and authority to
enter into this Agreement; Tenant’s execution of this Agreement does not result
in the violation of any law or the breach of any agreement to which Tenant may
be bound; each person signing on behalf of Tenant was and continues to be
authorized to do so; and upon execution by Tenant and Landlord, this Agreement
shall be an enforceable agreement binding upon Tenant in accordance with the
terms hereof.


15.    Binding Effect; Controlling Agreement; Governing Law.  The terms and
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto, their transferees, representatives, successors and assigns. In the event
of a conflict between the terms and provisions of this Agreement and those
contained in the Lease, the terms and provisions of this Agreement shall
control. This Agreement and the rights and duties of the parties hereto shall be
controlled by and interpreted in accordance with the laws of the State in which
the Premises are located.


16.    Indemnification of Landlord by Tenant Post Lease Termination.  Tenant
agrees that it shall hold harmless Landlord, its successors and/or assigns from
any and all claims, demands, actions, or causes of action which arose prior to
the Termination Date as above set forth which are the result of allegations of
Tenant's actions or failure to act arising out of the occupancy or use of the
Premises or any part thereof by Tenant or it's agents, employees, guests, or
customers and in which Landlord had no active involvement.  Tenant does further
agree to indemnify Landlord from and against all costs or expenses incurred by
Landlord, including but not limited to court costs and reasonable attorney's
fees, in the representation of Landlord in the defense of any such claimed
action, whether suit is actually filed or not, where Landlord is or is
threatened to be named as a defendant. 




[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
 
 
 
4

--------------------------------------------------------------------------------

 
Executed as of the date first written above.




LANDLORD:
TIMOTHY D. CROSS, Trustee
     
By: /s/ Timothy D. Cross
     
Name: Timothy D. Cross
     
Title:Trustee







TENANT:
SHELLS SEAFOOD RESTAURANTS, INC., a Delaware corporation
     
By: /s/ Warren R. Nelson
     
Name: Warren R. Nelson
     
Title: EVP & CFO
   









 
5

--------------------------------------------------------------------------------

 


 